Case 19-30258-KLP                 Doc 624      Filed 04/09/19 Entered 04/09/19 15:39:13                         Desc Main
                                              Document     Page 1 of 10


 Dennis F. Dunne, Esq. (admitted pro hac vice)                                  Michael A. Condyles, Esq. (VA 27807)
 Evan R. Fleck, Esq. (admitted pro hac vice)                                    Peter J. Barrett, Esq. (VA 46179)
 Michael W. Price, Esq. (admitted pro hac vice)                                 Jeremy S. Williams, Esq. (VA 77469)
 MILBANK LLP                                                                    Brian H. Richardson, Esq. (VA 92477)
 55 Hudson Yards                                                                KUTAK ROCK LLP
 New York, New York 10001                                                       901 East Byrd Street, Suite 1000
 Telephone: (212) 530-5000                                                      Richmond, Virginia 23219-4071
 Facsimile:    (212) 530-5219                                                   Telephone:      (804) 644-1700
                                                                                Facsimile:      (804) 783-6192

 Co-Counsel for Debtors in Possession


                             IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE EASTERN DISTRICT OF VIRGINIA
                                        RICHMOND DIVISION

                                                                           )
     In re:                                                                )     Chapter 11
                                                                           )
     GYMBOREE GROUP, INC., et al.,1                                        )     Case No. 19-30258 (KLP)
                                                                           )
                                 Debtors.                                  )     (Jointly Administered)
                                                                           )

                      PROPOSED AGENDA FOR MATTERS SCHEDULED
                FOR APRIL 11, 2019, AT 10:00 A.M. (PREVAILING EASTERN TIME)

 I.           NEW MOTIONS

       1. “Debtors’ 9019 Motion.” Debtors’ Motion to Approve Rule 9019 Compromise with
          Federal Express Corporation and FedEx Ground Package System, Inc. [Docket No. 563]

                       Responses Received: None

                       Related Document:

                                A.       Notice of Motion and Notice of Hearing [Docket No. 564]

                       Status: This matter is going forward.

 1
              The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number,
              are: Gymboree Group, Inc. (6587); Gymboree Intermediate Corporation (1473); Gymboree Holding
              Corporation (0315); Gymboree Wholesale, Inc. (6588); Gym-Mark, Inc. (6459); Gymboree Operations, Inc.
              (6463); Gymboree Distribution, Inc. (8669); Gymboree Manufacturing, Inc. (6464); Gymboree Retail Stores,
              LLC (6461); Gym-Card, LLC (5720); and Gymboree Island, LLC (1215). The Debtors’ service address is
              71 Stevenson Street, Suite 2200, San Francisco, California 94105.



                                                            144512.00013
Case 19-30258-KLP         Doc 624    Filed 04/09/19 Entered 04/09/19 15:39:13          Desc Main
                                    Document     Page 2 of 10



       2. “Motion to Extend Time Period for Civil Action Removal.” Debtors’ Motion for Entry
          of an Order Extending the Time Period Within Which the Debtors May Remove Civil
          Actions [Docket No. 589]

                 Responses Received: None

                 Related Document:

                        A.      Notice of Motion and Notice of Hearing [Docket No. 590]

                 Status: This matter is going forward.

       3. “Motion to Modify Role and Scope of CRO.” Debtors’ Motion to Role and Scope of
          Services Provided by Chief Restructuring Officer [Docket No. 591]

                 Responses Received: None

                 Related Documents:

                        A.      Debtors’ Motion to Retain Berkeley Research Group, LLC to
                                Provide the Debtors with a Chief Restructuring Officer and Certain
                                Additional Personnel Nunc Pro Tunc to the Petition Date [Docket
                                No. 175]

                        B.      Order Granting Debtors’ Motion to Retain Berkeley Research
                                Group, LLC to Provide the Debtors with a Chief Restructuring
                                Officer and Certain Additional Personnel Nunc Pro Tunc to the
                                Petition Date Vacating Order [Docket No. 390]

                        C.      Notice of Motion and Notice of Hearing [Docket No. 592]

                        D.      Declaration of Jon W. Kimmins in Support of Debtors’ Motion to
                                Modify Role and Scope of Services Provided by Chief Restructuring
                                Officer [Docket No. 613]

                 Status: This matter is going forward on an uncontested basis.

 II.      CONTESTED MATTERS

       1. “Deutsche Bank 2004 Examination.” Motion of Deutsche Bank Trust Company
          Americas, Former Indenture Trustee for the 9.125% Senior Notes Due 2018, For Entry of
          an Order Authorizing the Examination of Certain Parties Pursuant to Rule 2004 of the
          Federal Rules of Bankruptcy Procedure [Docket No. 404]

                 Responses Received:



                                               244512.00013
Case 19-30258-KLP    Doc 624    Filed 04/09/19 Entered 04/09/19 15:39:13         Desc Main
                               Document     Page 3 of 10


                    A.     Limited Objection to Motion of Deutsche Bank Trust Company
                           Americas, Former Indenture Trustee for the 9.125% Senior Notes
                           Due 2018, for Entry of an Order Authorizing the Examination of
                           Certain Parties Pursuant to Rule 2004 of the Federal Rules of
                           Bankruptcy Procedure [Docket No. 510]

                    B.     Objection of SSIG to Motion of Deutsche Bank Trust Company
                           Americas, Former Indenture Trustee for the 9.125% Senior Notes
                           Due 2018, for Entry of an Order Authorizing the Examination of
                           Certain Parties Pursuant to Rule 2004 of the Federal Rules of
                           Bankruptcy Procedure [Docket No. 521]

                    C.     Limited Objection with Respect to 2004 Motion [Docket No. 522]

                    D.     Corrected Objection of SSIG to Motion of Deutsche Bank Trust
                           Company Americas, Former Indenture Trustee for the 9.125%
                           Senior Notes Due 2018, For Entry of an Order Authorizing the
                           Examination of Certain Parties Pursuant to Rule 2004 of the
                           Federal Rules of Bankruptcy Procedure [Docket No. 525]

            Related Documents:

                    A.     Notice Motion of Deutsche Bank Trust Company Americas, Former
                           Indenture Trustee for the 9.125% Senior Notes Due 2018, For Entry
                           of an Order Authorizing the Examination of Certain Parties
                           Pursuant to Rule 2004 of the Federal Rules of Bankruptcy
                           Procedure [Docket No. 405]

                    B.     Joinder of the Official Committee of Unsecured Creditors and
                           Response in Support of the Motion of Deutsche Bank Trust Company
                           Americas, Former Indenture Trustee for the 9.125% Senior Notes
                           Due 2018, for Entry of an Order Authorizing the Examination of
                           Certain Parties Pursuant to Rule 2004 of the Federal Rules of
                           Bankruptcy Procedures [Docket No. 437]

                    C.     Notice of Hearing of the Motion of Deutsche Bank Trust Company
                           Americas, Former Indenture Trustee for the 9.125% Senior Notes
                           Due 2018, For Entry of an Order Authorizing the Examination of
                           Certain Parties Pursuant to Rule 2004 of the Federal Rules of
                           Bankruptcy Procedure [Docket No. 562]

            Status: This matter is going forward on a contested basis.




                                          344512.00013
Case 19-30258-KLP          Doc 624    Filed 04/09/19 Entered 04/09/19 15:39:13          Desc Main
                                     Document     Page 4 of 10


        2. “Pan Pacific 2004 Examination.” Notice of and Rule 2004 Motion of Pan Pacific Co.,
           Ltd. For Authorization to Issue Document Requests, Notices, and Subpoenas for the
           Production of Documents and for Testimony by the Debtors [Docket No. 439]

                  Responses Received:

                         A.      Limited Objection to Rule 2004 Motion of Pan Pacific Co., Ltd. for
                                 Authorization to Issue Document Requests, Notices, and Subpoenas
                                 for the Production of Documents and for Testimony by the Debtors
                                 [Docket No. 542]

                  Related Document:

                         A.      Notice of Hearing on the Rule 2004 Motion of Pan Pacific Co., Ltd.
                                 for Authorization to Issue Document Requests, Notices, and
                                 Subpoenas for the Production of Documents and for Testimony by
                                 the Debtors [Docket No. 576]

                  Status: This matter is going forward on a contested basis.

 III.      ADVERSARY PROCEEDING

        1. “Pocrass Adversary.” Order [Docket No. 32, Adv. Case No. 19-03010]

                  Responses Received: None

                  Related Documents:

                         A.      Adversary Class Action Complaint [Docket No. 1, Adv. Case No.
                                 19-03010]

                         B.      Debtors’ Motion to Stay Adversary Proceeding [Docket No. 6, Adv.
                                 Case No. 19-03010]

                         C.      First Amended Adversary Class Action Complaint [Docket No. 14,
                                 Adv. Case No. 19-03010]

                         D.      Plaintiff’s Response in Opposition to Debtor’s Motion to Stay
                                 Adversary Proceeding [Docket No. 18, Adv. Case No. 19-03010]

                  Status: This matter has been adjourned until April 24, 2019 at 10:30 a.m.
                  (prevailing Eastern Time).




                                                444512.00013
Case 19-30258-KLP         Doc 624    Filed 04/09/19 Entered 04/09/19 15:39:13          Desc Main
                                    Document     Page 5 of 10


 IV.      SALE MATTERS

       1. “Cure Objections.” Notice of Adjournment of Cure Objections to Thursday, April 11, 2019
          at 10:00 A.M. (Prevailing Eastern Time) [Docket No. 461]

                 Responses Received:

                         A.     The Taubman Landlords’ Amended Precautionary Objection to the
                                Notice of Possible Assumption and Assignment of Certain Executory
                                Contracts and Unexpired Leases, and Cure Claim Objection
                                [Docket No. 524]

                         B.     Aerin LLC’s Objection to Supplemental Notice of Possible
                                Assumption and Assignment of Certain Executory Contracts and
                                Unexpired Leases in Connection with Sale [Docket No. 531]

                 Related Documents:

                         A.     Order (I)(A) Approving Bidding Procedures, (B) Approving J&J
                                Stalking Horse Purchase Agreement, (C) Scheduling an Auction and
                                Approving Form and Manner of Notice Thereof, (D) Approving
                                Assumption and Assignment Procedures and (E) Scheduling the
                                Sale Hearing; (II) Approving (A) the Sale(s), Free and Clear of
                                Encumbrances and (B) Assumption and Assignment of Executory
                                Contracts and Unexpired Leases; and (III) Granting Related Relief
                                [Docket No. 76]

                         B.     Notice of Possible Assumption and Assignment of Certain Executory
                                Contracts and Unexpired Leases in Connection with Sale [Docket
                                No. 144]

                                a. Supplemental Notice of Possible Assumption and Assignment of
                                   Certain Executory Contracts and Unexpired Leases in
                                   Connection with Sale [Docket No. 460]

                         C.     The Taubman Landlords’ Precautionary Objection to the Notice of
                                Possible Assumption and Assignment of Certain Executory
                                Contracts and Unexpired Leases, and Cure Claim Objection
                                [Docket No. 202]

                         D.     Limited Objection of Landlord, Palm Beach Mall Holdings LLC, to
                                Debtors’ Notice of Possible Assumption and Assignment of Certain
                                Executory Contracts and Unexpired Leases in Connection with Sale
                                [Docket No. 210]

                         E.     Objection and Reservation of Rights of Flow Commerce Inc. to the
                                Debtors’ Notice of Possible Assumption and Assignment of Certain


                                               544512.00013
Case 19-30258-KLP        Doc 624    Filed 04/09/19 Entered 04/09/19 15:39:13         Desc Main
                                   Document     Page 6 of 10


                             Executory Contracts and Unexpired Leases in Connection with Sale
                             [Docket No. 212]

                    F.       Objection by Westfield, LLC and Affiliates to Proposed Sale,
                             Assumption and Assignment of Unexpired Leases and Proposed
                             Cure Amounts [Docket No. 214]

                    G.       Objection of Bellevue Square, LLC to Debtors’ Notice of Possible
                             Assumption and Assignment of Certain Executory Contracts and
                             Unexpired Leases in Connection with Sale [Docket No. 222]

                    H.       CBL & Associates Management, Inc. Limited Objection to Debtor’s
                             Stated Cure Amounts [Docket No. 223]

                    I.       Objection of Federal Realty Investment Trust, PGIM Real Estate,
                             Retail Properties of America, Inc., Starwood Retail Partners LLC,
                             The Forbes Company, The Macerich Company, and TYBAB
                             Partners LLC to Debtors’ Notice of Possible Assumption and
                             Assignment of Certain Executory Contracts and Unexpired Leases
                             in Connection with Sale [Docket No. 230]

                    J.       Limited Objection of BP Prucenter Acquisition LLC and OWRF
                             Carmel LLC to Notice of Possible Assumption and Assignment of
                             Certain Executory Contracts and Unexpired Leases in Connection
                             with Sale [Docket No. 231]

                    K.       Objection of salesforce.com, Inc. to Proposed Assumption and
                             Assignment of Certain Executory Contracts and Notice of Cure
                             Costs, and Reservation of Rights in Connection with the Pending
                             Sale(s) [Docket No. 233]

                    L.       Objection of Brookfield Property REIT Inc., RREEF Management
                             L.L.C., SITE Centers Corp., and Turnberry Associates to Proposed
                             Notice of Possible Assumption and Assignment of Certain Executory
                             Contracts and Unexpired Leases in Connection with Sale [Docket
                             No. 235]

                    M.       Objection and Reservation of Rights of Washington Prime Group
                             Inc. to the Cure Amount Proposed in the Debtors’ Notice of Possible
                             Assumption and Assignment of Certain Executory Contracts and
                             Unexpired Leases in Connection with Sale [Docket No. 236]

                    N.       Objection and Reservation of Rights of Greater Lakeside LLC to the
                             Debtors’ Notice of Possible Assumption and Assignment of Certain
                             Executory Contracts and Unexpired Leases in Connection with Sale
                             [Docket No. 237]



                                            644512.00013
Case 19-30258-KLP    Doc 624    Filed 04/09/19 Entered 04/09/19 15:39:13        Desc Main
                               Document     Page 7 of 10



                    O.   Oracles Limited Objection To And Reservation Of Rights Regarding
                         (1) Debtors’ Motion for Entry of Orders (I)(A) Approving Bidding
                         Procedures, (B) Approving J&J Stalking Horse Purchase
                         Agreement, (C) Scheduling an Auction and Approving Form and
                         Manner of Notice Thereof, (D) Approving Assumption and
                         Assignment Procedures and (E) Scheduling the Sale Hearing; (II)
                         Approving (A) the Sale(s), Free and Clear of Encumbrances and (B)
                         Assumption and Assignment of Executory Contracts and Unexpired
                         Leases; and (III) Granting Related Relief (“Sale Motion”); and (2)
                         Notice of Possible Assumption and Assignment of Certain Executory
                         Contracts and Unexpired Leases in Connection with Sale
                         (“Assumption Notice”) [Docket No. 238]

                    P.   Vestar Green Valley, LLC’s Objection to Proposed Sale,
                         Assumption and Assignment of Unexpired Leases and Proposed
                         Cure Amounts [Docket No. 239]

                    Q.   Objection of Teachers Insurance and Annuity Association of
                         America to Cure Costs and Proposed Assumption of Unexpired
                         Leases [Docket No. 244]

                    R.   Limited Objection and Reservation of Rights of Simon Property
                         Group, L.P. to Debtors’ Notice of Possible Assumption and
                         Assignment of Certain Executory Contracts and Unexpired Leases
                         in Connection with Sale [Docket No. 250]

                    S.   Limited Objection of Landlord, Palm Beach Mall Holdings LLC, to
                         Possible Assumption and Assignment of Lease [Docket No. 312]

                    T.   Aerin LLC Limited Objection to and Reservation of Rights
                         Regarding (1) Debtors’ Motion for Entry of Orders (I)(A)
                         Approving Bidding Procedures, (B) Approving J&J Stalking Horse
                         Purchase Agreement, (C) Scheduling an Auction and Approving
                         Form and Manner of Notice Thereof, (D) Approving Assumption
                         and Assignment Procedures and (E) Scheduling the Sale Hearing;
                         (II) Approving (A) the Sale(s), Free and Clear of Encumbrances and
                         (B) Assumption and Assignment of Executory Contracts and
                         Unexpired Leases; and (III) Granting Related Relief (“Sale
                         Motion”); and (2) Notice of Possible Assumption and Assignment of
                         Certain Executory Contracts and Unexpired Leases in Connection
                         with Sale (“Assumption Notice”) [Docket No. 335]

                    U.   Objection of the Chubb Companies to Debtors’ Motion for Entry of
                         Orders (I)(A) Approving Bidding Procedures, (B) Approving J&J
                         Stalking Horse Purchase Agreement, (C) Scheduling an Auction and



                                        744512.00013
Case 19-30258-KLP    Doc 624    Filed 04/09/19 Entered 04/09/19 15:39:13        Desc Main
                               Document     Page 8 of 10


                         Approving Form and Manner of Notice thereof, (D) Approving
                         Assumption and Assignment Procedures and (E) Scheduling the
                         Sale Hearing; (II) Approving (A) the Sale(s), Free and Clear of
                         Encumbrances and (B) Assumption and Assignment of Executory
                         Contracts and Unexpired Leases; and (III) Granting Related Relief
                         [Docket No. 341]

                    V.   Objection of Federal Realty Investment Trust, PGIM Real Estate,
                         Retail Properties of America, Inc., Starwood Retail Partners LLC,
                         The Forbes Company, The Macerich Company, and TYBAB
                         Partners, LLC to Debtors’ Motion for Entry of Orders (I)(A)
                         Approving Bidding Procedures, (B) Approving J&J Stalking Horse
                         Purchase Agreement, (C) Scheduling an Auction and Approving
                         Form and Manner of Notice thereof, (D) Approving Assumption and
                         Assignment Procedures and (E) Scheduling the Sale Hearing; (II)
                         Approving (A) the Sale(s), Free and Clear of Encumbrances and (B)
                         Assumption and Assignment of Executory Contracts and Unexpired
                         Leases; and (III) Granting Related Relief [Docket No. 346]

                    W.   Limited Objection of Landlord, GFM, LLC to Notice of Possible
                         Assumption and Assignment of Certain Executory Contracts and
                         Unexpired Leases in Connection with Sale [Docket No. 385]

                    X.   Notice of Auction (Setting the Time to 10:00 AM) [Docket No. 387]

                         a. Notice of Adjournment of Auction to Wednesday, February 27,
                            2019 at 10:00 A.M. (Prevailing Eastern Time) [Docket No. 409]

                         b. Notice of Adjournment of Auction to Thursday, February 28,
                            2019 at 10:00 A.M. (Prevailing Eastern Time) [Docket No. 428]

                         c. Amended Notice of Adjournment of Auction to Thursday,
                            February 28, 2019 at 10:00 A.M. (Prevailing Eastern Time)
                            [Docket No. 429]

                         d. Notice of Adjournment of Auction to Friday, March 1, 2019 at
                            9:00 A.M. (Prevailing Eastern Time) and Extension of Adequate
                            Assurance Objection Deadline to Monday March 4, 2019 at
                            11:00 A.M. (Prevailing Eastern Time) [Docket No. 440]

                    Y.   Objection of Brookfield Property REIT Inc., RREEF Management
                         L.L.C., SITE Centers Corp. and Turnberry Associates to Proposed
                         Assumption and Assignment of Leases [Docket No. 434]




                                        844512.00013
Case 19-30258-KLP    Doc 624      Filed 04/09/19 Entered 04/09/19 15:39:13          Desc Main
                                 Document     Page 9 of 10


                    Z.       Objection of Landlord, GFM, LLC and Caruso Management Co.,
                             Ltd., to Possible Assumption and Assignment of Lease and
                             Reservation of Rights [Docket No. 452]

                    AA.      Notice of Successful Bidders, Sale Hearing, and Adjournment of the
                             Adequate Assurance Objection Deadline [Docket No. 455]

                             a. Amended Notice of Successful Bidders, Sale Hearing, and
                                Adjournment of the Adequate Assurance Objection Deadline
                                [Docket No. 457]

                    BB.      Supplemental Declaration of James Doak in Support of Debtors’
                             Motion for Approval of Bidding Procedures, Entry of One or More
                             Sale Orders, and Related Relief [Docket No. 463]

                    CC.      Notice of Filing of Proposed Sale Orders [Docket No. 472]

                    DD.      Order (I) Approving the Sale of Certain J&J Assets Free and Clear
                             of Liens, Claims, Interests and Encumbrances and (II) Approving
                             the Assumption and Assignment of Executory Contracts and
                             Unexpired Leases in Connection therewith; and (III) Granting
                             Related Relief [Docket No. 484]

                    EE.      Order (I) Approving the Sale of Certain Gymboree and Crazy 8
                             Assets Free and Clear of Liens, Claims, Interests and
                             Encumbrances and (II) Approving the Assumption and Assignment
                             of Executory Contracts and Unexpired Leases in Connection
                             therewith; and (III) Granting Related Relief [Docket No. 487]

                    FF.      Notice of Closing Date of J&J Sale [Docket No. 494]

                    GG.      Notice of Closing Date of Sale of Gymboree and Crazy 8 Assets to
                             TCP Brands, LLC [Docket No. 614]

            Status: The Debtors continue to work to reconcile cure amounts with counterparties
            to assumed contracts and leases. Any unresolved issues are adjourned to May 1,
            2019.



                          [Remainder of page intentionally left blank]




                                            944512.00013
Case 19-30258-KLP       Doc 624     Filed 04/09/19 Entered 04/09/19 15:39:13         Desc Main
                                  Document      Page 10 of 10


 Dated: April 9, 2019               /s/ Brian H. Richardson
 Richmond, Virginia                 Michael A. Condyles, Esq. (VA 27807)
                                    Peter J. Barrett, Esq. (VA 46179)
                                    Jeremy S. Williams, Esq. (VA 77469)
                                    Brian H. Richardson, Esq. (VA 92477)
                                    KUTAK ROCK LLP
                                    901 East Byrd Street, Suite 1000
                                    Richmond, Virginia 23219-4071
                                    Telephone:      (804) 644-1700
                                    Facsimile:      (804) 783-6192
                                    Email: Michael.Condyles@KutakRock.com
                                            Peter.Barrett@KutakRock.com
                                            Jeremy.Williams@KutakRock.com
                                            Brian.Richardson@KutakRock.com

                                    -and-

                                    Dennis F. Dunne, Esq. (admitted pro hac vice)
                                    Evan R. Fleck, Esq. (admitted pro hac vice)
                                    Michael W. Price, Esq. (admitted pro hac vice)
                                    MILBANK LLP
                                    55 Hudson Yards
                                    New York, New York 10001
                                    Telephone:    (212) 530-5000
                                    Facsimile:    (212) 530-5219
                                    Email: ddunne@milbank.com
                                           efleck@milbank.com
                                           mprice@milbank.com

                                    Co-Counsel for Debtors in Possession




                                            1044512.00013
